In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                       Filed: April 11, 2019

* * * * * * * * * * * * *  *
CHELSIE DECKER,            *                                    UNPUBLISHED
                           *
         Petitioner,       *                                    No. 17-853V
                           *                                    Special Master Gowen
v.                         *
                           *                                    Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner.
Linda S. Renzi, United States Department of Justice, Washington, DC, for Respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

        On September 28, 2018, Chelsie Decker (“Petitioner”) filed a motion for attorneys’ fees
and costs. Petitioner’s Motion for Attorney Fees (“Fees App.”) (ECF No. 36). On January 4, 2019,
Petitioner filed a supplemental fees motion for additional work done in wrapping up the case. ECF
No. 36. For the reasons discussed below, the undersigned GRANTS Petitioner’s motion for
attorneys’ fees and costs and awards a total of $28,613.15

    I.        Procedural History

      On June 23, 2017, Petitioner filed a petition in the National Vaccine Injury Compensation
Program.2 Petitioner alleged that as a result of an influenza (“flu”) vaccine administered on
October 13, 2016, she developed Guillain-Barré Syndrome, with residual injuries and/or

1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This means the
ruling will be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access. Because this unpublished ruling contains a
reasoned explanation for the action in this case, the undersigned is required to post it on the United States Court of
Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine
Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
complications lasting for more than six months. On January 3, 2019, Petitioner filed a motion for
a decision dismissing her claim, providing that an investigation of the facts and science supporting
the petitioner has demonstrated to petitioner that she will be unable to prove that she is entitled to
compensation in the Vaccine Program. Motion (ECF No. 35). I issued my decision dismissing the
petition for insufficient proof on January 15, 2019. ECF No. 37.

        On September 28, 2018, Petitioner filed a motion for interim attorneys’ fees and costs. ECF
No. 30. Thereafter, Petitioner filed a supplemental motion for attorneys’ fees and costs on January
4, 2019. ECF No. 36. In sum, Petitioner requests a total of $29,179.35, representing $23,704.50 in
attorneys’ fees and $5,474.85 in costs. Pursuant to General Order No. 9, Petitioner warrants that
she has not personally incurred any costs in pursuit of this litigation. ECF No. 55. Respondent
reacted to the fees motion on January 28, 2019, indicating that “Respondent is satisfied the
statutory requirements for an award of attorneys’ fees and costs are met in this case” and
recommending that “the special master exercise his discretion and determine a reasonable award
for attorneys’ fees and costs.” Response at 2-3 (ECF No. 56). Petitioner did not file a reply. The
matter is now ripe for adjudication.

   II.     Analysis

        Under the Vaccine Act, the special master may award reasonable attorneys' fees and costs
for a petition that does not result in an award of compensation, but was filed in good faith and
supported by a reasonable basis. § 300aa–15(e)(1). I find no cause to doubt the good faith or
reasonable basis of bringing this claim and respondent has not objected to the good faith or
reasonable basis of the claim either. Accordingly, I find that petitioner is entitled to an award of
reasonable attorneys' fees and costs.

         Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec'y of Health & Human Servs., 24 Cl. Ct. 482,
484 (1993). Adequate proof of the claimed fees and costs should be presented when the motion is
filed. Id. at 484 n. 1. The special master has the discretion to reduce awards sua sponte, independent
of enumerated objections from the respondent. Sabella v. Sec'y of Health & Human Servs., 86 Fed.
Cl. 201, 208–09 (Fed. Cl. 2009); Savin v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313 (Fed.
Cl. 2008), aff'd No. 99–537V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr. 22, 2008).

               a. Attorneys’ Fees

        Petitioner requests the following rates of compensation for the work of her attorneys: for
Mr. Andrew Downing, $350.00 per hour for work performed in 2016, $375.00 per hour for work
performed in 2017, and $385.00 per hour for work performed in 2018; and for Ms. Courtney Van
Cott, $195.00 per hour for work performed in 2017 and $205.00 per hour for work performed in
2018. Fees App. at 33. Petitioner also requests that paralegals be compensated at $100.00 per hour
for work performed in 2016 and $135.00 per hour for work performed in 2017-2018. Id. These
rates are consistent with what the undersigned and other special masters have previously awarded
Van Cott & Talamante attorneys and paralegals. See Cowles v. Sec’y of Health & Human Servs.,
No. 16-1164V, 2018 WL 2772312 (Fed. Cl. Spec. Mstr. Apr. 26, 2018); Carey v. Sec’y of Health
& Human Servs., No. 16-828V, 2018 WL 1559805, at *6 (Fed. Cl. Spec. Mstr. Feb. 26, 2018).


                                                  2
Accordingly, no adjustment to the requested rates is necessary.
        Turning next to the hours billed, I find that although the majority of the hours billed appear
to be reasonable, a small reductions must be made to the overall award. Although the hours billed
by the Petitioner’s attorneys are reasonable, the hours billed by paralegal Danielle Avery require
some adjustment. In a recent fees decision issued in Butler v. Sec’y of Health & Human Servs., the
assigned special master reduced the total amount of time billed by Ms. Avery for two reasons –
first, Ms. Avery billed time on administrative tasks such as scanning and bates stamping records
and processing payments, and second Ms. Avery appeared to view 0.2 hours as the minimum
amount of time she would bill regardless of task. Butler v. Sec’y of Health & Human Servs., No.
16-1027V, slip op. at 4 (Fed. Cl. Spec. Mstr. Mar. 20, 2019).

        Upon review of the submitted billing entries, I find the same issues to be present in this
case. Ms. Avery has billed time for processing payments (examples on 12/2/16, 1/10/17, 8/16/17),
bates stamping records and has routinely billed 0.2 hours for all tasks, even those which, in my
experience, should not take longer than 0.1 hours (for example, 0.2 hours to review the notice of
assignment to Chief Special Master Dorsey on 6/26/17). As was done in Butler, I will therefore
reduce the hours billed by Ms. Avery by 20% - the billing records indicate that Ms. Avery billed
a total of 20.9 hours for a total of $2,741.00. Accordingly, I will reduce the final amount of
attorneys’ fees awarded by $548.20.

                  b. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests total
attorneys’ costs in the amount of $5,474.85. The majority of this amount ($4,050.00) is for the
expert work of Dr. Morris Fisher, a neurologist, in reviewing medical records/literature and
preparing an expert report which was ultimately not filed. In my experience, this amount is
reasonable for review of this amount of medical records and preparation of an expert report and I
shall reimburse this cost in full.3

        Warranting reduction is petitioner’s claimed expenses for ingoing and outgoing faxes.
Petitioner’s counsel has been notified previously that operating the office fax machine is part of a
law office’s general overhead and thus separate costs should not be charged to individual cases.
Sheridan, 2019 WL 948371, at*3; Bourche v. Sec’y of Health & Human Servs., No. 15-232V,
2017 WL 2480936, at *5 n.5 (Fed. Cl. Spec. Mstr. May 11, 2017). Other special masters have also
held that costs associated with faxes are non-compensable. See Dashty v. Sec’y of Health & Human
Servs., No. 15-966V, 2018 WL 6990680, at *5 (Fed. Cl. Spec. Mstr. Nov. 21, 2018). The total
amount billed for sending and receiving faxes in the instant case is $18.00. Fees App. at 24.
Accordingly, the award of attorneys’ costs is reduced by $18.00.

         The remaining costs are those typical to Vaccine Program litigation, such as acquiring

3
 Although I find the total amount billed to be reasonable, I am not making a determination at this time concerning the
reasonableness of Dr. Fisher’s requested rate of $450.00 per hour. Petitioner ultimately decided against filing the
report that Dr. Fisher prepared and therefore I cannot assess the quality of his work product nor compare his CV to
other neurologists who have prepared expert reports for Vaccine Program litigation. I reserve the right to consider the
reasonableness of Dr. Fisher’s hourly rate in future cases in which he has been retained as an expert.

                                                          3
medical records, postage, and the Court’s filing fee. Petitioner has provided adequate
documentation for all these costs and I shall reimburse them in full.

      III.      Conclusion

       In accordance with the foregoing, Petitioner’s motion for attorneys’ fees and costs is
GRANTED. I find that Petitioner is entitled to a reimbursement of attorneys’ fees and costs as
follows:

    Attorneys’ Fees Requested                                                     $23,704.50
    (Reduction of Fees)                                                           - ($548.20)
    Total Attorneys’ Fees Awarded                                                 $23,156.30

    Attorneys’ Costs Requested                                                     $5,474.85
    (Reduction of Costs)                                                           - ($18.00)
    Total Attorneys’ Costs Awarded                                                 $5,456.85

    Total Attorneys’ Fees and Costs                                               $28,613.15

             Accordingly, I award the following:

      1) A lump sum in the amount of $28,613.15, representing reimbursement for petitioner’s
         attorneys’ fees and costs, in the form of a check payable to petitioner and her attorney,
         Mr. Andrew Downing.4

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.5

             IT IS SO ORDERED.


                                                      s/Thomas L. Gowen
                                                      Thomas L. Gowen
                                                      Special Master




4
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs,” and fees for legal services rendered. Furthermore, Section 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount awarded
herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
5
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).

                                                          4